Citation Nr: 9922557	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for left leg and ankle 
disorder.  

4.  Entitlement to service connection for neck pain.  

5.  Entitlement to an original (compensable) rating for 
degenerative joint disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The evidence confirms that the veteran had active service 
from September 1966 to May 1970 and March 1979 to January 
1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the claims for an increased rating for 
degenerative joint disease of the lumbosacral spine and 
service connection for left leg and ankle disorder, and neck 
pain will be addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran developed and experienced chronic hemorrhoids 
during service and currently has hemorrhoids.  

2.  The veteran was diagnosed with hypertension which 
manifested to a compensable degree within one year of 
separation from service.


CONCLUSIONS OF LAW

1.  Hemorrhoids were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  

2.  Hypertension is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for service 
connection for hemorrhoids and hypertension are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that these claims are plausible.  The Board is 
also satisfied, with respect to such claim, that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required by statute.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

I.  Service Connection for Hemorrhoids

The service medical records contain an examination report 
dated in October 1966 that is negative for complaints, 
findings, or a diagnosis pertaining to hemorrhoids.  
Beginning in June 1969, the veteran was seen for hemorrhoids.  
On physical examination, small, tender hemorrhoids were 
noted.  Subsequent service medical records reflect complaints 
of chronic hemorrhoids.  A report of medical history dated in 
February 1984 reflects clinical findings of hemorrhoids.  In 
July 1994, the veteran reported acute flare-ups with bleeding 
and hard stools and pain.  Objective findings reflected small 
internal and external hemorrhoids.  The diagnoses included 
chronic hemorrhoids.  These records show that the veteran was 
treated with Metamucil.  When examined for separation in 
September 1996, clinical findings of hemorrhoids were noted.  
It was indicated that the veteran was taking Metamucil.   

A VA examination report dated in April 1997 shows that the 
veteran reported a history of hemorrhoids with occasional 
bleeding.  At the time of the examination, the veteran 
indicated that the hemorrhoids were not troublesome with 
Metamucil.  The diagnoses included hemorrhoids, although it 
was noted that they were no problem at the time of the 
examination.  

In this matter, the veteran contends that he is entitled to 
service connection for hemorrhoids.  In support thereof, the 
veteran asserts that he experienced chronic hemorrhoids while 
in service and that he currently has hemorrhoid problems.  
The Board finds that the evidence supports the veteran's 
claim.  Service medical records reflect that the veteran 
developed hemorrhoids during service and that he was seen and 
treated for such disorder on numerous occasions during 
service.  Notably, a July 1994 record noted a diagnosis of 
chronic hemorrhoids.  In addition, the veteran reported a 
history of hemorrhoids at his retirement examination in 
September 1996.  Based on these facts, the Board finds that 
the disorder was chronic.  38 C.F.R. § 3.303.  The VA 
examination report dated in April 1997 contains a diagnosis 
of hemorrhoids that were not currently active.  Regardless of 
the fact that the hemorrhoids apparently were not causing the 
veteran discomfort, the examination report contains a current 
diagnosis of hemorrhoids.  Based on the foregoing, the Board 
finds service connection is warranted for hemorrhoids.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.303.  

II.  Service Connection for Hypertension

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease including 
hypertension becomes manifest to a degree of 10 percent 
within 1 year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (1998).

A 10 percent disability evaluation is warranted for 
hypertension when the diastolic pressure is predominantly 100 
or more.  38 C.F.R. Part 4, Diagnostic Code 7101 (1998).

The veteran's service medical records indicate that he had 
occasional elevated blood pressure readings.  The separation 
examination report dated in November 1975 shows a blood 
pressure reading in the right arm of 148/92 and 140/88 in the 
left arm.  A service medical record entry dated in April 1983 
shows blood pressure of 142/86.  Another record dated in July 
1994 shows a blood pressure reading of 148/90.  However, the 
records do not demonstrate consistent, chronic elevated blood 
pressure readings and there is no diagnosis of hypertension 
in the service medical records.

A VA examination report dated in April 1997 shows that the 
veteran reported that he was told he had hypertension at one 
time, with a blood pressure reading of 165/92.  The veteran 
also indicated that his blood pressure was always elevated 
when he was around doctors and otherwise no problem.  The 
current blood pressure reading was 160/90.

Private medical records from Hallie J. Wilson, D.O., show 
that the veteran was followed for elevated blood pressure 
readings.  A medical entry dated in September 1997 shows a 
blood pressure reading of 158/110.  Another entry dated in 
September 1997 shows blood pressure readings of 150/98 in the 
left arm and 140/96 in the right arm.  Hypertension was 
diagnosed.  Another entry dated in October 1997 showed that 
the veteran's blood pressure remained elevated with readings 
ranging from 160/108 to 120/100.  Hypertension was diagnosed 
and the veteran was provided with blood pressure medication.  

A review of the evidence of record shows some elevated blood 
pressure readings in service, although hypertension was not 
diagnosed.  Moreover, hypertension was diagnosed in September 
1997, within one year of separation from service.  The 
private medical records also demonstrate that the veteran's 
hypertension manifested to a compensable degree within one 
year after separation from service, as evidenced by blood 
pressure readings with the diastolic pressure predominantly 
100 or more.  In addition, the medical evidence indicates 
that the veteran was prescribed medication to control his 
hypertension.


ORDER

Service connection for hemorrhoids is granted.  

Service connection for hypertension is granted.


REMAND

When the veteran filed a compensation and pension claim for 
the issues on appeal in March 1997, he reported additional 
active service in the United States Army from January 1974 to 
December 1975.  The Board notes, however, that the record 
does not include service medical records pertaining to that 
period of service, except for a separation examination dated 
in November 1975.  It appears that the RO, in its request to 
the National Personal Records Center (NPRC) for the veteran's 
service medical records, noted only the veteran's first 
period of service.  The RO may have received only the 
veteran's service medical records for the veteran's periods 
of service from September 1966 to May 1970 and from March 
1979 to January 1997.  The Board further notes that NPRC did 
not verify the veteran's periods of service.  In order to 
render an equitable disposition of the veteran's claims for 
service connection, all of his service medical records which 
are available must be reviewed.

The veteran contends, in essence, that he is entitled to 
service connection for left leg and ankle disorders.  The 
service medical records contain an examination report dated 
in December 1987  which notes that the veteran fractured his 
left ankle in service.  When examined for retirement in 
September 1996, a history of a left ankle fracture was noted.  
However, none of the service medical records available show 
treatment of a fracture or injury of the left ankle.  
Therefore, the veteran should identify, if possible, the date 
and location in which he injured his left ankle and the place 
of treatment.

The April 1997 VA examination report reflects a history of 
left ankle injury in 1986 or 1988.  It was noted that the 
veteran stepped in a hole and that he experienced occasional 
swelling and aching.  The physical examination revealed that 
the veteran experienced discomfort underneath the area of the 
external malleolus with extensive walking.  The diagnosis 
included left leg and ankle pain.  The Board notes that 
neither the service medical records nor the VA medical 
records include X-ray studies of the left ankle.  In 
addition, the examiner at the April 1997 VA examination did 
not note the etiology of the current left leg and ankle pain.  
Therefore, the Board is of the view that another VA 
examination to determine the nature and extent of the 
veteran's claimed left lower extremity disorder as set forth 
below would be helpful for an equitable disposition of this 
matter.  

As to the cervical spine disorder, the veteran indicated on 
an August 1996 medical assessment report that he had 
experienced limited neck rotation while in service, but that 
he had not sought any medical treatment for that disorder.  
When seen by VA in April 1997, the veteran complained of 
intermittent neck pain.  A physical examination of the 
cervical spine revealed some limitation of motion on backward 
extension.  No x-rays were taken.  The diagnosis was rule out 
myofascial sprain.  Private medical records include a 
December 1997 x-ray report which shows osteophyte formation 
at C5-6 and C6-7.  The impression was degenerative changes 
with associated degenerative disc disease at level C5 through 
C7.  Accordingly, the veteran was shown to have a current 
neck (cervical spine) disorder.  The physician did not note 
whether it was related to service.  Based on the foregoing, 
the Board is of the view that a VA examination to determine 
the nature and extent of the veteran's claimed neck disorder 
would be helpful in an equitable disposition of this matter.  

In regard to the veteran's service connected lumbosacral 
spine disability, a VA examination report dated in April 1997 
shows that the veteran complained of back pain.  On 
examination, forward flexion of the lumbar spine was to 100 
degrees; back extension was 35 degrees.  Left bending was to 
35 degrees; right bending was to 45 degrees.  The 
neurological examination was unremarkable.  Reflexes and 
sensory were normal.  Based on the foregoing the examiner did 
not conduct X-rays of the lumbosacral spine.  The diagnosis 
included low back pain, rule out lumbar disk disease.  The 
Board finds that this examination was inadequate to evaluate 
the current severity of the lumbosacral spine disability.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one. Green v. Derwinski, 1 Vet. App. 121 (1991).  

The April 1997 VA examination did not include any notation as 
to whether the veteran had any pain on motion while 
undertaking the range of motion testing.  No x-rays were 
taken of the lumbosacral spine.  Further, the examiner did 
not address whether there was weakness, excess fatigability, 
and incoordination.  The Board is of the view that another VA 
examination to determine the current nature and extent of the 
veteran's lumbosacral spine disability would be helpful in 
rendering an equitable disposition of this matter.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide any additional 
information he may have concerning the 
date and place of any injury to his left 
leg and ankle, including the name and 
location of any medical facility that may 
have treated a left leg or ankle injury.  
If additional records are identified, the 
RO should attempt to obtain them.

2.  The RO is requested to obtain 
verification of the veteran's periods of 
service, in particular from January 1974 
to December 1975.  Thereafter, the RO 
should request the service medical 
records dated from January 1974 to 
December 1975.  If no additional service 
medical records are forthcoming, the RO 
is requested to provide a clear 
explanation as to why they are 
unavailable.  

3.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims for a 
service connection for left leg and ankle 
disorder, and neck pain, and for an 
increased rating for degenerative joint 
disease of the lumbosacral spine.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  

4.  The veteran should be provided a VA 
examination by a board certified 
orthopedist, if available.  The claims 
folder and a copy of the Remand must be 
made available to the examiner for review 
prior to the examination.  The examiner 
should determine the following:  

a.  The current level of 
severity of the veteran's 
service-connected degenerative 
joint disease of the 
lumbosacral spine.  Any 
necessary tests or studies, 
including x-rays, should be 
conducted.  Tests of joint 
movement against varying 
resistance should be performed 
by the orthopedist.  The extent 
of any incoordination, weakened 
movement and excess 
fatigability on use should also 
be described by the examiner.  
The orthopedist should be 
requested to identify any 
objective evidence of pain or 
functional loss due to pain.  
The examiner should also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability during flare-ups (if 
the veteran describes flare-
ups), and, if feasible, express 
this in terms of additional 
degrees of limitation of motion 
during flare-ups.  If this is 
not feasible, the physician 
should so state.  The rationale 
for all opinions expressed 
should be explained. 

b.  To determine the nature and 
extent of any disability 
manifested by left leg and 
ankle pain and cervical pain.  
Any necessary tests or studies, 
including x-rays, should be 
conducted.  If a cervical 
disorder is found to be 
present, the examiner should 
provide an opinion as to the 
etiology of such to include 
whether it is at least as 
likely as not that such a 
cervical spine disorder found 
to be present is related to 
service.  If a left leg or 
ankle disorder is found to be 
present, the examiner should 
provide an opinion as to the 
etiology of such to include 
whether it is at least as 
likely as not that any left leg 
or ankle disorder is related to 
service.  The rationale for all 
opinions expressed should be 
explained

5.  The RO should ensure that the 
examinations reports contain all 
requested information.  Stegal v. West, 
11 Vet. App. 268 (1998).  Thereafter, the 
RO should undertake any other indicated 
development and readjudicate the issues 
for service connection for left leg and 
ankle disorder, neck pain, and the claim 
for an increased rating for degenerative 
joint disease of the lumbosacral spine.  
In regard to the issue of service 
connection for a neck disorder, the RO 
should consider whether arthritis was 
shown to a compensable degree within one 
year of separation from service under 
38 C.F.R. §§ 3.307, 3.309.  In regard to 
the evaluation of the lumbosacral spine 
disability, the RO should consider the 
provisions in 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998).  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The RO should also 
consider whether "staged ratings" are 
appropriate in this case.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

6.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals


 

